As filed with the Securities and Exchange Commission on November 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments September 30, 2012 (Unaudited) Shares Market Value COMMON STOCKS - 80.1% $ (Cost $7,282,506) ADMINISTRATIVE SUPPORT - 1.3% EXPE EXPEDIA, INC. WNS WNS HOLDINGS LTD. - ADR* CONSTRUCTION - 0.8% PHM PULTEGROUP, INC.* EDUCATIONAL SERVICES - 0.2% CPLA CAPELLA EDUCATION CO.* ENERGY - 1.1% ALJ ALON USA ENERGY, INC. CVI CVR ENERGY, INC.* SU SUNCOR ENERGY, INC. EGY VAALCO ENERGY, INC.* VLO VALERO ENERGY CORP. FINANCE & INSURANCE - 7.8% PVD ADMINISTRADORA DE FONDOS DE PENSIONES PROVIDA SA - ADR AXP AMERICAN EXPRESS CO. BAC BANK OF AMERICA CORP. BRK/B BERKSHIRE HATHAWAY, INC. - CLASS B* CLMS CALAMOS ASSET MANAGEMENT, INC. CI CIGNA CORP. C CITIGROUP, INC. DHIL DIAMOND HILL INVESTMENT GROUP DFS DISCOVER FINANCIAL SERVICES GS GOLDMDMAN SACHS GROUP, INC. HIG HARTFORD FINANCIAL SERVICES GROUP, INC. HEK HECKMANN CORP.* HCII HOMEOWNERS CHOICE, INC. JPM JPMORGAN CHASE & CO. MS MORGAN STANLEY STC STEWART INFORMATION SERVICES CORP. TELOZ TEL OFFSHORE TRUST* 90 82 UNAM UNICO AMERICAN CORP. USB US BANCORP VPFG VIEWPOINT FINANCIAL GROUP, INC. WFC WELLS FARGO & CO. HEALTH CARE & SOCIAL ASSISTANCE - 24.1% AVCA ADVOCAT, INC. ALXN ALEXION PHARMACEUTICALS, INC.* ARIA ARIAD PHARMACEUTICALS, INC.* BRLI BIO-REFERENCE LABORATORIES, INC.* DEPO DEPOMED, INC.* HMA HEALTH MANAGEMENT ASSOCIATES, INC.* IMUC IMMUNOCELLULAR THERAPEUTICS LTD.* MGLN MAGELLAN HEALTH SERVICES, INC.* MDCO MEDICINES CO.* MRK MERCK & CO., INC. MDF METROPOLITAN HEALTH NETWORKS, INC.* NKTR NEKTAR THERAPEUTICS* PFE PFIZER, INC. PSTI PLURISTEM THERAPEUTICS, INC.* DGX QUEST DIAGNOSTICS, INC. TEVA TEVA PHARMACEUTICAL INDUSTRIES LTD. - ADR USNA USANA HEALTH SCIENCES, INC.* VVUS VIVUS, INC.* INFORMATION - 9.1% EGHT 8X8, INC.* ANSS ANSYS, INC.* T AT&T, INC. CBS CBS CORP. CTXS CITRIX SYSTEMS, INC.* DTV DIRECTV* DISH DISH NETWORK CORP. MSFT MICROSOFT, INC. P PANDORA MEDIA, INC.* VZ VERIZON COMMUNICATIONS, INC. VIVHY VIVENDI SA - ADR VOD VODAFONE GROUP PLC - ADR VG VONAGE HOLDINGS CORP.* ZIXI ZIX CORP.* MANUFACTURING - 21.5% ATVI ACTIVISION BLIZZARD, INC. AOSL ALPHA & OMEGA SEMICONDUCTOR LTD.* AMRN AMARIN CORP. - ADR* APFC AMERICAN PACIFIC CORP.* APEMY APERAM - ADR 60 AAPL APPLE, INC. BIIB BIOGEN IDEC, INC.* CVX CHEVRON CORP. CAG CONAGRA FOODS, INC. COT COTT CORP.* DELL DELL, INC.* DLB DOLBY LABORATORIES, INC.* DOW DOW CHEMICAL CO. XLS EXELIS, INC. XOM EXXON MOBILE CORP. FMX FOMENTO ECONOMICO MEXICANO SAB - ADR FRX FOREST LABS, INC.* GY GENCORP, INC.* GE GENERAL ELECTRIC CO. GM GENERAL MOTORS CO.* GSIT GSI TECHNOLOGY* HITK HI-TECH PHARMACAL CO., INC.* HFC HOLLYFRONTIER CORP. ITW ILLINOIS TOOL WORKS, INC. CF CF INDUSTRIES HOLDINGS, INC. IDCC INTERDIGITAL, INC. JNJ JOHNSON & JOHNSON LSI LSI CORP.* MPC MARATHON PETROLEUM CORP. MERC MERCER INTERNATIONAL, INC.* MCHP MICROCHIP TECHNOLOGY, INC. MHK MOHAWK INDUSTRIES, INC.* MNST MONSTER BEVERAGE CORP.* NSPH NANOSPHERE, INC.* NBIX NEUROCINE BIOSCIENCES, INC.* NRTLQ NORTEL NETWORKS CORP.*1 12 - ONTY ONCOTHYREON, INC.* PDFS PDF SOLUTIONS, INC.* PSX PHILLIPS 66 PLXS PLEXUS CORP.* PRAN PRANA BIOTECHNOLOGY LTD. - ADR* SNY SANOFI - ADR SWK STANLEY BLACK & DECKER, INC. RGR STURM RUGER & CO., INC. TRGT TARGACEPT, INC.* TSO TESORO CORP.* TRIB TRINITY BIOTECH PLC - ADR WNR WESTERN REFINING, INC. ZBRA ZEBRA TECHNOLOGIES CORP.* MINING - 3.9% DVR CAL DIVE INTERNATIONAL, INC.* MCF CONTANGO OIL & GAS CO.* EGO ELDORADO GOLD CORP. HAL HALLIBURTON CO. NEM NEWMONT MINING CORP. PPP PRIMERO MINIING CORP.* STR QUESTAR CORP. RVM REVETT MINERALS, INC.* AUY YAMANA GOLD, INC. PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 1.9% CPE CALLON PETROLEUM, INC.* G GENPACT LTD.* GRVY GRAVITY CO. LTD. - ADR* ICLR ICON PLC - ADR* PCLN PRICELINE.COM, INC.* RETAIL TRADE - 7.1% AMZN AMAZON.COM, INC.* BBY BEST BUY, INC. DK DELEK US HOLDINGS, INC. PSMT PRICESMART, INC. ROST ROSS STORES, INC. SWY SAFEWAY, INC. TJX THE TJX COMPANIES, INC. WAG WALGREEN CO. WMT WAL-MART STORES, INC. TRANSPORTATION & WAREHOUSING - 1.1% ASR GRUPO AEROPORTUARIO DEL PACIFICO SAB - ADR GSH GUANGSHEN RAILWAY LTD. - ADR KSU KANSAS CITY SOUTHERN SFL SHIP FINANCE INTERNATIONAL LTD. 15 UNP UNION PACIFIC CORP. UTILITIES - 0.2% EXC EXELON CORP. PARTNERSHIPS & TRUSTS - 3.0% (Cost $282,937) FINANCE & INSURANCE - 2.0% AGNC AMAERICAN CAPITAL AGENCY CORP. NLY ANNALY CAPITAL MANGEMENT, INC. PCC PMC COMMERCIAL TRUST SIR SELECT INCOME REIT* REAL ESTATE RENTAL & LEASING - 1.0% AVB AVALONBAY COMMUNITIES, INC. 3 UMH UMH PROPERTIES, INC. PREFERRED STOCK - 0.1% (Cost $12,002) MANUFACTURING - 0.1% ABV COMPANHIA DE BEBIDAS DAS AMERICAS INVESTMENT COMPANIES - 7.5% (Cost $720,752) ERX DIREXION DAILY ENERGY BULL 3X SHARES* TZA DIREXION DAILY SMALL CAP 3X SHARES* SHY ISHARES BARCLAYS 1-3 YEAR TREASURY BOND FUND GDXJ MARKET VECTORS JUNIOR GOLD MINERS ETF UUP POWERSHARES DB US DOLLAR INDEX BULLISH* RWM PROSHARES SHORT RUSSELL 2000* SH PROSHARES SHORT S&P 500* TWM PROSHARES ULTRASHORT RUSSELL 2000* GLD SPDR GOLD TRUST* USO UNITED STATES OIL FUND LP* XIV VELOCITYSHARES DAILY INVERSE VIX SHORT-TERM ETN* SHORT-TERM INVESTMENT - 8.2% (Cost $815,454) HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.02%^ TOTAL INVESTMENT SECURITIES - 98.9% (Cost $9,113,651) OTHER ASSETS IN EXCESS OF LIABILITIES - 1.1% NET ASSETS - 100.0% $ ADR - American Depositary Receipt * Non-income producing security. ^ Seven-day yield as of September 30, 2012. 1 Market value of security is less than $1.00. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2012: Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ $ - $ PARTNERSHIPS & TRUSTS^ - - PREFERRED STOCKS^ - - INVESTMENT COMPANIES - - SHORT-TERM INVESTMENT - - TOTAL INVESTMENT SECURITIES $ $ $ - $ ^See Portfolio of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) /s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer DateNovember 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date November 26, 2012 * Print the name and title of each signing officer under his or her signature.
